Citation Nr: 0517616	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  97-26 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post arthroscopy and partial medial meniscectomy, 
right knee, with patellofemoral pain syndrome.  

2.  Entitlement to a rating in excess of 10 percent for post 
traumatic degenerative arthritis, right knee, as a residual 
of status post arthroscopy and partial medial meniscectomy, 
right knee as of January 8, 2001.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1997 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Buffalo, New York, which denied a rating in excess of 10 
percent disabling for the veteran's right knee status post 
arthroscopy and partial meniscectomy.  

While the appeal was pending, the RO in an August 2003 rating 
granted service connection for post traumatic degenerative 
changes, right knee as secondary to the service connected 
disability of status post arthroscopy and partial 
meniscectomy and assigned a separate 10 percent evaluation 
effective January 8, 2001.  Because this separate rating 
stems from the current claim for an increased rating for the 
right knee, the Board will consider this issue as part of the 
increased rating claim on appeal but has characterized it as 
a separate issue.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
moderate instability.

2.  The veteran's right knee arthritis is manifested by X-ray 
findings.  

3.  The veteran's range of motion shown on most recent 
examination of July 2003 is 0 to 130 degrees, with nearly 
full range of motion shown in evidence prior to this 
examination. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for recurrent 
lateral instability of the right knee have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a separate compensable rating for 
limitation of extension of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261.

3.  The criteria for a separate compensable rating for 
limitation of flexion of the right knee have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2004).

4.  The criteria for a separate rating in excess of 10 
percent disabling for arthritis of the right knee have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a June 2003 letter.  In this letter, the veteran 
was told of the requirements to establish an increased rating 
for his claim, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in June 2003, 
the claim was readjudicated based upon all the evidence of 
record.  There is no indication that the disposition of this 
claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records, referred to by the veteran, were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of July 2003 
provides a current assessment of the veteran's condition 
based on examination of the veteran.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II. Increased Evaluation

History prior to the current claim on appeal reveals that the 
RO granted service connection for residuals of a right knee 
injury in a July 1995 rating, and assigned a 0 percent 
rating.  The service medical records reflect that the veteran 
injured his right knee in April 1993 during a physical 
training test when he missed a step and fell.  He completed 
his run, but developed pain and swelling over his right knee.  
The swelling resolved but the pain persisted and he was 
treated conservatively and placed on restricted duty until he 
was determined to be disabled from further duty by a Medical 
Board in June 1994.  He was found to have a meniscal tear 
according to a June 1995 MRI report, and underwent an 
arthroscopy with partial medial meniscectomy in February 
1996.  He continued to have problems with right knee pain as 
noted in a March 1996 VA examination.  In a May 1996 rating, 
the RO granted a 10 percent evaluation for patella femoral 
pain syndrome, right knee, post arthroscopy.   
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102; 38 C.F.R. §§ 4.3, 4.7.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  
In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2004), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In March 1997, the veteran filed a claim for an increased 
rating, which the RO denied in September 1997.  The veteran 
appealed this decision.  While the appeal was pending, the RO 
in an August 2003 rating granted service connection for post 
traumatic degenerative changes, right knee as secondary to 
the service connected disability of status post arthroscopy 
and partial meniscectomy and assigned a separate 10 percent 
evaluation effective January 8, 2001, the date of an X-ray 
showing the presence of arthritis.  The veteran's combined 
disability evaluation for his right knee arthritis and 
instability is now 20 percent disabling. See 38 C.F.R. § 
4.25. 

VA treatment records submitted in conjunction with the 
veteran's March 1997 claim include physical therapy records 
from September 1996 revealing ongoing complaints of 
postoperative pain, with plans to undergo quad strengthening 
and to increase range of motion.  A December 1996 orthopedic 
record noted continued problems with right knee pain and 
complaints that physical therapy was not helping.  The 
veteran was noted to work as a nurse.  Objective examination 
revealed no effusion, normal range of motion, no pain and no 
patellofemoral crepitation.  There was tenderness mildly 
along ext. mechanism.  He showed no antalgic gait.  The 
assessment in December 1996 was right knee patellar 
tendonitis and he was advised to maintain quad strength, but 
to not overdo it.  A December 1996 X-ray, compared to an 
earlier study from October 1994, revealed no significant 
abnormalities and no significant interval change.  

Private MRI reports from June 1997 revealed the following 
findings: 1.  A linear zone of increased signal, most likely 
a horizontal tear exiting on the tibial surface, seen in the 
medial meniscus, posterior horn.  1. A small defect at the 
very edge of the body of the medial meniscus was believed to 
be a small radial tear that communicates with the horizontal 
component.  These findings were probably present in the prior 
MRI.  The lateral meniscus was normal.  2.  The cruciate and 
collateral ligaments were normal.  3.  The articular surface 
cartilage appeared very slightly worn out, thinned out at the 
medial compartment of the knee.  The articular surfaces of 
the patella seemed normal.    

The report of a June 1997 VA examination noted the history of 
the veteran's right knee injury in service and subsequent 
surgical treatment.  The veteran's subjective complaints were 
of fairly continuous pain medial to attachment of patellar 
tendon with most activities.  The pain increased during the 
day and limited most activities.  No recurrent effusion or 
instability was noted on objective examination.  There was no 
quadriceps atrophy shown, with the right side measuring 20 
inches, the same as left side.  There was no drawer sign and 
no limitation of range of motion shown.  There was no 
swelling or deformity and no other impairment of the knee 
evident.  Again range of motion was without limitation in all 
ranges.  Diagnostic findings were noted to include pending 
MRI's and normal X-rays.  The diagnoses were status post 
right partial meniscectomy with chronic pain aka, 
"patellafemoral syndrome" and recurrent medial meniscus 
tear, per MRI.  

VA treatment records from 1997 reveal continued complaints of 
right knee pain and continued physical therapy (PT) to treat 
such pain.  An August 1997 PT note revealed that his knee was 
placed on an immobilizer for patellar tendonitis, with plans 
to restart PT when the device was removed.   A September 1997 
orthopedic record revealed persistent knee pain, but no 
locking cracking, giving out or swelling.  He had positive 
inferior patellar tendon tenderness, but intact medial 
collateral ligaments.  His meniscal/joint line was nontender 
and his McMurrays was negative.  He was assessed with chronic 
patellar tendonitis.  

Physical therapy records from September 12, 1997 revealed 
similar complaints of pain with a past history of poor 
outcome from PT and a goal to reduce pain by 50 percent 
during activities of daily living.  The veteran reported no 
change in symptoms in PT notes from September 15 and 
September 17, 1997, but did report decreased patellar pain on 
September 19, 1997.  He likewise reported decreased patellar 
pain on September 24, 1997.  A few days later on September 
26, he reported right patellar tendon and right medial knee 
joint pain equal in intensity.  On October 1, 1997 he 
reported no change in symptoms and was discharged from PT a 
few days later.  

A September 1997 X-ray and November 1997 bone scan were both 
unremarkable with no abnormalities shown. 

A January 1998 VA examination was limited to a skin disorders 
examination.  

VA treatment records from 1998 reflect ongoing right knee 
problems.  In July 1998, he was seen for continued pain and 
an recent increase in pain.  A July 1998 X-ray was normal, 
negative for fracture and effusion.  An August 1998 MRI 
revealed a horizontal tear through the posterior horn of the 
medial meniscus.  The lateral meniscus, cruciate ligaments 
and collateral ligaments were intact.  In September 1998, 
plans were made to schedule a second surgery on his knee.  An 
October 1998 treatment record assessed him with failed knee 
scope with persistent pain in the right knee.  In November 
1998, he underwent a diagnostic and operative arthroscopy 
with partial medial menisectomy for right knee medial 
mensical tear.  A December 1998 post operative record 
revealed that he was doing well and the physician approved 
the veteran to return to work light duty. 

VA treatment records from 1999 reveal that the veteran 
reported continued pain and mild effusion postoperatively in 
April 1999.  In September 1999 he obtained a second opinion 
regarding his knee from a private physician, who noted mild 
tenderness at the medial jointline and in proximal medial 
tibia on examination.  There was no heat/swelling or 
significant instability on physical examination.  He was 1+ 
Lachman's, 1+ Anterior Drawer and range of motion was from 0-
135 degrees with slight pain at the extremes of flexion.  He 
had some palpable crepitus under the patella; tenderness in 
medinal retinaculum; mild pain with compression of patella, 
and no medial/collateral ligament instability.  X-rays were 
noted to reveal mild pointing of the tibial spine and some 
asymmetry of the patellar facets, otherwise unremarkable 
findings.  An October 1999 follow up noted that the veteran 
had Cortisone injections which did not help very much.  His 
range of motion was 0-135 and the same findings from the 
September 1999 private evaluation were reported.  X-rays were 
not repeated, but had been noted to reveal only mild pointing 
of the tibial spine, with nothing too remarkable.  

An October 1999 private MRI revealed extensive regions of 
extensive signal activity in the medial meniscus, especially 
in the posterior horn of this meniscus reaching the meniscal 
surface.  The patella revealed slightly increased signal 
intensity involving the patellar cartilage but a normal 
thickness of the cartilage itself.  No other significant 
abnormalities were found.  The discussion noted the history 
of prior surgery and that without such surgery, one would 
think there was an extensive tear of a horizontal type of the 
posterior horn of the medial meniscus.  This may be the case, 
but is hard to distinguish from surgical changes.  The 
increased signal of the patellar cartilage may be the very 
earliest sign of chondromalacia although the integrity of the 
cartilage was intact and of normal thickness.  It was more 
likely that the appearance was due to technique rather than 
anything wrong with the cartilage.  

A November 1999 follow up by the private physician who 
reviewed the November 1999 MRI, noted that MRI scan failed to 
reveal any significant lesion that could be helped with 
arthroscopy and the physician was reluctant to offer 
arthroscopy.  It did reveal some mild chondromalacia and some 
degenerative changes in the medial meniscus.  The private 
physician diagnosed right patellofemoral pain syndrome (PFPS) 
and status post arthroscopy times 2.  

VA treatment records from 2000 reveal continued complaints of 
right knee pain.  A September 2000 record gave complaints of 
his pain worsening after being on his feet at work all night.  
His knee was said to click and give out to the point where he 
falls.  Examination revealed no obvious deformities, with 
patellar deep tendon reflexes reduced on the right side and 
tenderness at the medial and lateral joint lines.  The 
physician could elicit a click.  There was no valgus or varus 
laxity.  The assessment was chronic right knee pain secondary 
to meniscal injury.  He did not want anymore physical 
therapy.  A November 2000 VA treatment note revealed the same 
complaints as in September 2000 of pain worsened by prolonged 
standing, clicking, popping and giving way of the knee.  He 
denied locking or effusion.  Examination revealed no 
effusion, but did show a small "J" sign to patellar 
tracking of the right knee.  There was no palpable joint line 
tenderness, although he described a tenderness to deep 
palpation to the patella.  The knee was stable to varus 
valgus strain.  Lachman and Drawer signs were negative.  
McMurray's was positive, giving an audible click and pain.  
The impression was long history of right knee pain, 
nonresponsive to a few arthroscopic debridements of the 
medial meniscus.  Plans for repeat MRI were made.  

The report of a January 2001 MRI yielded an impression of 
post surgical changes along the medial meniscus consistent 
with the previously repaired or debrided tear.  There was no 
MR evidence of re-tear or new ligament/mensical pathology.

Records from January 2001 showed ongoing complaints of right 
knee pain said to be flaring up due to a 13 hour work shift 
the previous day.  Knee pain increased with significant 
activity although there was a constant level of pain in the 
knee at all times.  After activity he also complained of 
right leg numbness from the knee down to his foot.  He 
indicated that the leg locked up and would give way sometimes 
at work and he used rest, elevation and ice to alleviate his 
pain.  He rarely used pain medication.  On examination, the 
knee was slightly swollen compared to the left with slight 
tenderness to palpation along the medial joint line.  
Strength and sensation were intact and there was a positive 
McMurray's sign with a loud clicking noise on extension.  He 
had a full range of motion and other ligaments were stable.  
The impression was chronic right knee pain.  The MRI results 
showed no acute pathology, but it was not clear if there was 
more pathology in light of the veteran's surgical history.  
Conservative management did not appear to be controlling his 
pain at the point and it was suggested that further 
arthroscopy might be indicated.  

A February 2001 X-ray report revealed an impression of slight 
narrowing of the medial joint space.  

A February 2001 orthopedic evaluation noted the veteran's 
lengthy history of injury followed by surgery and other 
treatments including physical therapy.  His primary pain was 
in the anterior portion of his knee.  It was worse with stair 
climbing and with squatting.  He could not even sit down for 
two hours.  At this point he was noted to work full time and 
was on his feet for 8 to 12 hours a day.  He indicated he was 
somewhat active with his young children, but denied playing 
any sports.  He was noted to get no relief from cortisone 
injections.  On examination, he had full range of motion, no 
effusion.  He had no joint line pain, but did give a history 
of such pain in an earlier examination with a different 
doctor.  However at this point, even hard palpation produced 
no pain.  He was exquisitely tender at the inferior pole of 
his patella, at the insertion of the patellar tendon.  X-rays 
were noted to show very, very early flattening of the femoral 
condyle of the right knee, otherwise, unremarkable.  The MRI 
obtained was read as normal.  There was a questionable 
irregularity of the medial meniscus, not believed to be a 
tear.  

The doctor's impression was that most of the veteran's pain 
was believed to be from patellar tendonitis at the insertion 
of the patellar tendon in the patella.  This has been chronic 
lasting eight or nine years and resistant to all therapies.  
A February 2001 general medicine follow up revealed that he 
had been followed up by the orthopedic clinic and advised 
that he suffered from patellar tendonitis and did not 
recommend further surgery or injections.  He was noted to 
take Motrin for pain as needed but has not been on long 
acting NSAIDS or narcotics.  

Other VA records from 2001 reflect treatment for other 
medical complaints through the summer of 2001, but with 
ongoing complaints of knee pain noted.  He was noted to be 
placed on light duty for back pain in June 2001.  A July 2001 
treatment note included a diagnosis of chronic right knee 
pain after past medial meniscus tear now believed to be by 
the orthopedic clinic to be due to patellar tendonitis.  He 
was noted to be recommended conservative care only and he was 
noted to not want to use narcotics and had limited relief 
from NSAIDS.   In an October 2001 follow up, he was noted to 
want to return to the orthopedic doctor and try physical 
therapy again because his knee wasn't any better.  He 
complained of the knee clicking and giving out, but denied 
locking and swelling.  He still did not want to take any 
medication stronger than NSAIDS.  He continued to complain of 
moderate to severe pain in his right knee in December 2001.

The report of a February 2002 orthopedic visit revealed 
complaints of deep knee pain with occasional numbness, but 
that the numbness did not go past his knee.  The pain was 
worse at the end of the day.  Regarding instability, he 
indicated the knee gave way more often when he was more 
active.  He indicated that there was many significant changes 
in his symptoms since his last MRI.  On physical examination 
there was no effusion and range of motion was 0 to 140 
degrees, nontender and non painful.  Ligaments were stable 
with no joint line tenderness.  The patella tracked well and 
there was no patellar tilt.  There was normal patellar 
mobility and negative J sign.  There was minimal tenderness 
at the patellar tendon origin of the patella and negative 
McMurrays.  MRI was noted to show changes of old meniscal 
injury, with no new tear noted.  Last X-rays were reviewed 
and showed medial joint space narrowing.  The assessment was 
right knee pain.  The orthopedic doctor noted the extensive 
workup and treatment history and opined that surgery would 
not be a good option at this point.   

Private treatment records from 2002 reveal complaints of left 
knee problems treated beginning in October 2002, with a 
history of his right knee said to have given out while 
carrying groceries upstairs, causing him to twist his left 
knee.  He underwent an MRI of both knees in October 2002, 
with the right knee findings shown to yield an impression of 
oblique linear tear posterior horn medial meniscus 
communicating with the inferior articular surface.  

VA treatment records from December 2002 noted complaints of a 
recent injury to the right knee after his left knee was said 
to have given out.  Updated MRI's from November 2002 were 
said to show a "new tear" although formal copies were not 
available for review.  He was assessed with chronic bilateral 
knee pain/patellar tendonitis with previous meniscus tears.  
He was noted to be seeing an outside orthopedist and doing 
home physical therapy.  Private treatment records from 
December 2002 addressing left knee symptoms noted that the 
veteran continued to work.  

The report of a July 2003 VA examination revealed complaints 
of pain in the right knee with a tendency of the knee to give 
way.  He did not have any locking or swelling of the knee.  
He related injuring the knee on active duty in 1992 when he 
ran and twisted it.  He related the history of initial 
conservative treatment followed by an arthroscopic 
meniscectomy in 1995 and a second arthroscopic procedure in 
1998 in which the knee was debrided.  He complained of 
frequent flare ups of knee pain.  He denied any totally 
incapacitating episodes in the past year.  He did not have 
any associated constitutional symptoms associated with the 
knee pain.  He stated that he had multiple types of braces 
for his knee, but none seemed to help.  

Functional limitations complained of by the veteran were that 
lifting, pushing and pulling were very limited due to knee 
pain.  Kneeling, squatting and stooping were very difficult.  
Sitting and car travel caused some degree of discomfort.  He 
had difficulty sleeping due to pain in his knee and he had 
difficulty with stairs.  

On physical examination, he ambulated with a limp on the 
right leg.  There was no gross deformity of the knee and no 
effusion.  There was moderate crepitus palpable on motion of 
the knee.  There was pain on palpation of the medial aspect 
of the knee and a palpable spur along the medial joint line.  
Medial and lateral stability of the knee was fair.  Anterior 
and posterior stability of the knee was good.  Active knee 
flexion was 130 degrees of a normal 150 degrees and extension 
was 0 degrees out of a normal 0 degrees.  Passive motion was 
identical to active motion.  The diagnosis was degenerative 
joint disease of the right knee secondary to tear of the 
medial meniscus.  

The examiner commented that the examination was conducted 
during a period of quiescent symptoms.  The symptoms elicited 
from the veteran were compatible with the diagnosis.  During 
flare up of symptoms, which can occur with varying frequency, 
the physical findings of this examination could be 
significantly different.  Quantification of these symptoms 
would require an examination during a flare up.  Painful 
symptoms such as have been outlined on this examination would 
require the veteran to expend extra energy in completing 
tasks and hence would lead to early fatigue, weakened 
movements and ultimately to a loss of coordination.  

The RO has rated the veteran under the following Diagnostic 
Codes over the course of the appeal:  38 C.F.R. § 4.71a, 
Diagnostic Codes 5014 for osteomalacia, 5257 for other 
impairments of the knee, and 5259, for removal of the 
semilunar cartilage.  As of January 8, 2001, the RO has 
provided a separate rating for the knee disability under 
Diagnostic Code 5010 for traumatic arthritis.  

Under Diagnostic Code 5014, osteomalacia is rated under 
limitation of motion codes of the affected parts. 38 C.F.R. § 
4.71a, Diagnostic Code 5014 (2004).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003. Code 5003 notes that in the absence of 
limitation of motion, rate as below: 20 percent with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note (1) under the Code 5003 states that the 
20 percent and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71a, Plate II. Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees gets a 10 percent rating; extension 
limited to 15 degrees gets a 20 percent rating; and extension 
limited to 20 degrees gets a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260. Flexion limited to 60 degrees gets a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg). VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under Diagnostic Codes 5257 and 
5003. VAOPGCPREC 23-97 (1997).

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint is rated as 20 
percent disabling under Diagnostic Code 5258.

Diagnostic Code 5259 assigns a 10 percent rating for 
cartilage, semilunar, removal of, symptomatic.

Diagnostic Code 5263 assigns a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight-bearing objectively demonstrated).

Based on review of the evidence, and with resolution of 
reasonable doubt the Board finds that a rating of 20 percent 
disabling, but no more, is warranted for the service 
connection right knee disability as manifested by recurrent 
subluxation or instability under 38 C.F.R. § 4.71a Diagnostic 
Code 5257.  The evidence suggests that following the 
veteran's most recent surgery in November 1998, his right 
knee disability increased from mildly disabling due to such 
problems, to moderately disabling.  This is shown 
particularly in the VA treatment records from 2000, in which 
beginning in September 2000 and continuing thereafter, the 
veteran's complaints now included the knee giving way until 
he would fall.  

Objective findings in records  included flare ups of knee 
problems were most noteworthy in November 2001, in which 
following a 13 hour work shift, the veteran's knee symptoms 
included right leg numbness and a physical examination 
revealed slight swelling of the knee.  The complaints of 
instability with occasional bouts of numbness continued to be 
documented in VA treatment records as well as in the 
subjective complaints reported in the July 2003 VA 
examination.  The July 2003 VA examination is noted to have 
described the medial and lateral stability of the knee as 
"fair."  The examiner in July 2003 examination noted that 
the findings were obtained during a period of quiescent 
symptoms and that flare ups could cause significantly 
different findings of severity.  

In view of this evidence the Board finds that the veteran's 
right knee symptoms as manifested by problems with 
instability are moderate, but not severe.  The instability is 
not shown to be of such frequency or magnitude as to be 
considered severe under Diagnostic Code 5257.  Although he 
does use a knee brace for stability, he is not shown to 
require a cane while walking and he is able to generally work 
a full time job which involves a large amount of time on his 
feet.  

Regarding the question of whether a separate evaluation in 
excess of the 10 percent disabling currently in effect for 
the veteran's right knee arthritis, the Board finds that the 
preponderance of the evidence is against such an increase.  
He is currently in receipt of the 10 percent evaluation, not 
based on limitation of motion, but based on X-ray involvement 
of 2 or more major joints.  See 38 C.F.R. § 4.71a Diagnostic 
Code 5003.  A review of the range of motion measurements of 
record, to include the most recent VA examination findings, 
and the findings predating this examination, reveal that the 
veteran's range of motion consistently fell within the 
noncompensable criteria both on flexion and extension.  As 
noted above, the criteria for a 10 percent evaluation for 
restriction of flexion is 45 degrees and for restriction of 
extension is 10 degrees.  See 38 C.F.R. § 4.71a Diagnostic 
Codes 5260, 5261.  Even with consideration of pain on 
movement, at no point did the veteran's range of motion for 
either extension or flexion fall within this criteria 
warranting a 10 percent evaluation.  The ranges of motion 
from the most recent examination in July 2003 was noted to be 
0 to 130 degrees and earlier ranges of motion were even 
higher.

In sum, the Board finds that the evidence supports an 
increased rating of 20 percent disabling for the veteran's 
right knee disorder as manifested by instability.  The 
preponderance of the evidence is against a separate rating in 
excess of 10 percent for arthritis of the right knee.  

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
the now combined 30 percent rating for the right knee 
disorder is warranted under these regulations.  See Deluca v. 
Brown , 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998); see also 38 C.F.R. § 4.25.  In this 
regard, any functional limitations due to pain were clearly 
documented by the examiners in the VA medical records and 
examinations including the most recent VA examination of July 
2003.  Again it is noted that the veteran did not demonstrate 
any loss of motion for which a compensable evaluation would 
be indicated, even with consideration of pain on motion.   

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected right 
knee disorder markedly interferes with employment.  He is 
still noted to work full time in nursing.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to this disability.




ORDER

Entitlement to an increased evaluation of 20 percent for 
disability of the right knee with moderate instability is 
granted.

Entitlement to a separate evaluation in excess of 10 percent 
for degenerative arthritis of the right knee is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


